Title: Alfred H. Dashiell to Thomas Jefferson, September 1818
From: Dashiell, Alfred Henry
To: Jefferson, Thomas


          
            
              sir,
               Septr   1818
            
            Permit me for one moment to obtrude myself on yr notice.—Being about to establish an Academy near Balto I am anxious to secure all means of success. As you were pleased to express a favourable opinion of the School near N London, & did me the honour of placing yr grandson under my care, could you send me a line wh I might give to the publick as a recommendation?.—
            Excuse, Sir, the liberty I have taken. But the experience of yr politeness, & yr known benevolence, induced me to make a request of extreme delicacy.—
            I remain, Sir, with great respect,
            
               Your obt Servt
               A H Dashiell
            
          
          
            P.S. A line addressed to Ellicotts Mills, Md will be recd—
          
        